BROWN, District Judge.
In my judgment sections 57g and 60a have no reference to payments made on account of debts in the regular course of business by one who, as in this case, does not know or believe himself at the time to he insolvent and who intends no preference by such payment, even though it should afterwards appear that the debtor was at the time insolvent, and the payment was within four months of the commencement of bankruptcy proceedings. The above sections (“g” and “a”) contain no time limit. The phrase “transfer of property” in section 60a is not intended to cover such a mere payment of money in good faith, and in lire ordinary course of business by one believing himself solvent. Such a payment I think is not a preference.
Above ruling affirmed on this ground.